     Case 3:19-cv-00516-MCR-EMT Document 111 Filed 09/13/21 Page 1 of 2



                                                                         Page 1 of 2


                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JOHNNIE EDWARD JOHNSON,
    Plaintiff,

vs.                                                                  Case     No.:
3:19cv516/LAC/EMT

OFFICER KOSANOVICH and
OFFICER POGUE,
     Defendants.
                                      /

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on August

24, 2021 (ECF No. 108). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

108) is adopted and incorporated by reference in this order.
     Case 3:19-cv-00516-MCR-EMT Document 111 Filed 09/13/21 Page 2 of 2



                                                                    Page 2 of 2


       2.     Defendants’ Motion     for Summary Judgment (ECF No. 87) is

DENIED.

       DONE AND ORDERED this 13th day of September, 2021.



                                   s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv516/LAC/EMT
